Case 19-00730-5-JNC        Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51          Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                       )
                               )                          Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, )
  LLC, d/b/a WASHINGTON COUNTY )                          Chapter 11
  HOSPITAL,                    )
                               )
             Debtors.          )
                               )

   EX PARTE MOTION TO SHORTEN NOTICE OF AND EXPEDITE HEARING ON
      TRUSTEE’S MOTION FOR (I) AN ORDER (A) ESTABLISHING BIDDING
   PROCEDURES, (B) APPROVING STALKING HORSE BIDDER, (C) APPROVING
  FORM AND MANNER OF NOTICES, (D) SCHEDULING HEARING TO CONSIDER
  FINAL APPROVAL OF SALE AND TREATMENT OF EXECUTORY CONTRACTS
  AND UNEXPIRED LEASES, AND (E) GRANTING RELATED RELIEF; AND (II) AN
    ORDER (A) APPROVING SALE FREE AND CLEAR OF ALL LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND
     ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES, AND (C) GRANTING RELATED RELIEF

        Pursuant to Rule 9006 of the Federal Rules of Bankruptcy Procedure and Local Rule 9014-

 2, Thomas W. Waldrep, Jr., trustee for the above-captioned Debtors (the “Trustee”), by and

 through his undersigned counsel, hereby moves this Court for an Order shortening notice of and

 expediting hearing on the following Motion to be filed by the Trustee with the Court: Trustee’s

 Motion for (I) an Order (A) Establishing Bidding Procedures, (B) Approving Stalking Horse

 Bidder, (C) Approving Form and Manner of Notices, (D) Scheduling Hearing to Consider Final

 Approval of Sale and Treatment of Executory Contracts and Unexpired Leases, and (E) Granting

 Related Relief; and (II) an Order (A) Approving Sale Free and Clear of All Liens, Claims,

 Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of Certain Executory

 Contracts and Unexpired Leases, and (C) Granting Related Relief [Dkt. No. 519]. In support

 hereof, the Trustee states as follows:



                                               1
Case 19-00730-5-JNC        Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51                 Page 2 of 9




        1.      This Court has jurisdiction to consider the relief requested herein pursuant to 28

 U.S.C. §§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157.

        2.      The Motion seeks entry of an Order (a) establishing bidding procedures, (b)

 approving a stalking horse bidder, (c) approving the form and manner of notices, (d) scheduling a

 hearing to consider final approval of sale and treatment of executory contracts and unexpired

 leases, and (e) granting related relief (the “Bidding Procedures Order”); and (ii) an Order (a)

 authorizing the private sale of all real property and associated personal property of the Debtor, free

 and clear of all liens, claims, interests, and encumbrances, with the same to attach to the sale

 proceeds in their relative order of priority, but subject to objection, (b) authorizing the assumption

 and assignment of certain executory contracts and unexpired leases, and (c) granting related relief.

        3.      It will be in the best interests of the bankruptcy estate of the Debtors for the Motion

 to be resolved as soon as possible to prevent deterioration of the Debtors’ estate. The Debtor’s

 estate has been operating at a loss since it reopened in May 2019. The Transferred Assets, as

 defined in the Motion, have been marketed extensively since early September 2019, and additional

 time would not increase the likelihood of such assets selling for a higher price. In addition, the

 Trustee believes that a higher price will be obtained for the Transferred Assets if such assets are

 sold in the same place and at the same time as the assets of the Other Hospitals (defined in the

 Motion), which gives prospective bidders the opportunity to bid on the assets of more than one

 hospital at the same time.

        4.      As time is of the essence for the Court to hear the Motion, the Trustee seeks to

 schedule a hearing on the Motion on Wednesday November 19, 2019 at 1:00 p.m. in Greenville,

 North Carolina or Thursday November 20, 2019 at 1:00 p.m. in Greenville, North Carolina.




                                                   2
Case 19-00730-5-JNC       Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51             Page 3 of 9




         5.     The Trustee further seeks to have the deadline by which objections or responses to

 the Motion must be filed (the “Objection Deadline”) shortened to 5:00 p.m. on November 15,

 2019.

         WHEREFORE, for the foregoing reasons, the Trustee respectfully requests that this Court

 issue an Order:

         A.     Setting hearings on the Motion on Wednesday November 19, 2019 at 1:00 p.m. in

 Greenville, North Carolina or Thursday November 20, 2019 at 1:00 p.m. in Greenville, North

 Carolina;

         B.     Setting the Objection Deadline for November 15, 2019 at 5:00 p.m.; and

         C.     Providing such other relief as the Court deems just and proper.

         Respectfully submitted, this the 6th day of November, 2019.

                                       WALDREP LLP

                                       /s/ James C. Lanik
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC Bar No. 39871)
                                       Francisco T. Morales (NC Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                      - and –

                                       HENDREN, REDWINE & MALONE, PLLC
                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC Bar No. 37012)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475
                                       Email: jhendren@hendrenmalone.com
                                             rredwine@hendrenmalone.com

                                                 3
Case 19-00730-5-JNC   Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51   Page 4 of 9




                               Co-Counsel for the Trustee




                                         4
Case 19-00730-5-JNC       Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51               Page 5 of 9




                                 CERTIFICATE OF SERVICE

         The undersigned does hereby certify that copies of the foregoing EX PARTE MOTION
 TO SHORTEN NOTICE OF AND EXPEDITE HEARING ON TRUSTEE’S MOTION
 FOR (I) AN ORDER (A) ESTABLISHING BIDDING PROCEDURES, (B) APPROVING
 STALKING HORSE BIDDER, (C) APPROVING FORM AND MANNER OF NOTICES,
 (D) SCHEDULING HEARING TO CONSIDER FINAL APPROVAL OF SALE AND
 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (E)
 GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING SALE FREE
 AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES, (B)
 AUTHORIZING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED RELIEF
 has been served upon each of the parties listed in Exhibit A either electronically or via U.S. Mail
 First Class Mail.

        This the 6th day of November, 2019.

                                       WALDREP LLP

                                        /s/ James C. Lanik
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        James C. Lanik (NC State Bar No. 30454)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       - and –

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC Bar No. 37012)
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com

                                       Attorneys for the Trustee




                                                 5
Case 19-00730-5-JNC   Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51   Page 6 of 9




                        EXHIBIT A




                                        6
Case 19-00730-5-JNC      Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51            Page 7 of 9




                                   VIA Electronic Service

 Rayford K. Adams, III on behalf of Debtors
 tadams@spilmanlaw.com, cwendt@spilmanlaw.com; asosa@spilmanlaw.com;
 kbrewer@spilmanlaw.com; cpeterson@spilmanlaw.com

 Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.
 jhendren@hendrenmalone.com, jgorman@hendrenmalone.com; ashave@hendrenmalone.com

 Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.
 rredwine@hendrenmalone.com, jgorman@hendrenmalone.com

 Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.
 bwaller@hendrenmalone.com

 James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.
 jlanik@waldrepllp.com, trustee@waldrepllp.com

 Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.
 notice@waldrepllp.com

 Francisco T. Morales on behalf of Trustee Thomas W. Waldrep, Jr.
 notice@waldrepllp.com

 Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.
 notice@waldrepllp.com

 Marjorie K. Lynch on behalf of Bankruptcy Administrator Bankruptcy Administrator
 marjorie_lynch@nceba.uscourts.gov, lynn_tingen@nceba.uscourts.gov;
 karen_hayes@nceba.uscourts.gov; lesley_cavenaugh@nceba.uscourts.gov;
 Tanya_aycock@nceba.uscourts.gov

 Brian Behr on behalf of Bankruptcy Administrator Bankruptcy Administrator
 brian_behr@nceba.uscourts.gov, lynn_tingen@nceba.uscourts.gov;
 rick_hinson@nceba.uscourts.gov

 Kirstin E. Gardner on behalf of Bankruptcy Administrator Bankruptcy Administrator
 kirstin_gardner@nceba.uscourts.gov, Tanya_aycock@nceba.uscourts.gov;
 lynn_tingen@nceba.uscourts.gov

 Ryan J. Adams on behalf of Creditor Aspirar Medical Lab, LLC
 ryan@adamshowell.com

                                              7
Case 19-00730-5-JNC       Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51               Page 8 of 9




 Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig
 banderson@nexsenpruet.com, pwilliams@nexsenpruet.com

 Sam G. Bratton, II on behalf of Debtor CAH Acquisition Company 12, LLC and Interested Party
 Doerner, Saunders, Daniel & Anderson, LLP
 sbratton@dsda.com

 E. Franklin Childress on behalf of Creditor CAH Acquisition Company 11, LLC
 fchildress@bakerdonelson.com

 John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum,
 Creditor Steven F. White, and Interested Party Rural Community Hospitals of America, LLC
 jpc@nbfirm.com, jla@nbfirm.com;sks@nbfirm.com

 Jonathan E. Friesen on behalf of Creditor Wendy C. Phillips
 jef@gillespieandmurphy.com, cjones@lawyersforchrist.com; mholland@lawyersforchrist.com

 Terri L. Gardner on behalf of Petitioning Creditor Medline Industries, Inc., Petitioning Creditor
 Washington County, NC, and Petitioning Creditor Robert Venable, M.D.
 terri.gardner@nelsonmullins.com, karie.rankine@nelsonmullins.com

 Steven A. Ginther on behalf of Creditor Missouri Department of Revenue
 ednc@dor.mo.gov

 David J Haidt on behalf of Creditor Fairfax Healthcare Authority, Creditor First Liberty Bank,
 Interested Party City of Drumright, Oklahoma, Interested Party Cohesive Healthcare
 Management and Consulting, Interested Party Fairfax Healthcare Authority, Interested Party
 Brent King, and Other Professional C. David Rhoades
 davidhaidt@embarqmail.com, joywatsonnb@embarqmail.com

 Patricia E. Hamilton on behalf of Interested Party Brent King
 phamilton@stevensbrand.com

 Tyler E. Heffron on behalf of Interested Party City of Hillboro, Kansas and the Public Building
 Commission of Hillsboro, Kansas
 theffron@twgfirm.com

 Eric L. Johnson on behalf of Creditor First Capital Corporation
 ejohnson@spencerfane.com

 Katherine Montgomery McCraw on behalf of Creditor NC Dept of Health and Human Services,
 DHB
 kmccraw@ncdoj.gov, jrood@ncdoj.gov;etant@ncdoj.gov; ndelaine@ncdoj.gov

 Felton E. Parrish on behalf of Interested Party Bank of Hays, Interested Party City of Hillboro,

                                                 8
Case 19-00730-5-JNC       Doc 520 Filed 11/06/19 Entered 11/06/19 21:18:51            Page 9 of 9




 Kansas and the Public Building Commission of Hillsboro, Kansas, Interested Party Security
 Bank of Kansas City, Interested Party Brent King
 fparrish@lawyercarolina.com

 Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig
 petermann@gtlaw.com

 Mathew A. Petersen on behalf of Creditor First Capital Corporation
 mpetersen@spencerfane.com

 Stephen W. Petersen on behalf of Creditor First Capital Corporation
 spetersen@foxrothschild.com, cindy.mann@smithmoorelaw.com

 Brian H. Smith on behalf of Creditor Complete Business Solutions Group, Inc.
 bhsbankruptcy@parfunding.com

 Wesley F. Smith on behalf of Interested Party Brent King
 wsmith@stevensbrand.com

 John M. Sperati on behalf of Creditor Somerset Capital Group, Ltd.
 jsperati@smithdebnamlaw.com, sbutler@smithdebnamlaw.com

 Sharon L. Stolte on behalf of Interested Party Brent King
 sstolte@sandbergphoenix.com

 Jeffrey R. Whitley on behalf of Creditor First Capital Corporation
 jwhitley@foxrothschild.com, cindy.mann@smithmoorelaw.com

 Nicholas Zluticky on behalf of Creditor First Liberty Bank and Interested Party Bank of Hays
 nick.zluticky@stinson.com




                                                 9
